Rehearing granted, January 13, 2010



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1342


ALFRED T. THOMAS,

                  Plaintiff - Appellant,

             v.

CHRISTY T. MANN, Judge; MECKLENBURG COUNTY GENERAL DISTRICT
& CIRCUIT COURTS; MCDOWELL STREET CENTER FOR FAMILY LAW,
INCORPORATED; DONNA JACKSON; AIDA CORREA; PETER GORMAN;
JAMES G. MIDDLEBROOKS; GRAHAM C. MULLEN; NORTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00502-FDW-1)


Submitted:    July 23, 2009                 Decided:    July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfred T. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred T. Thomas seeks to appeal the district court’s

order dismissing his civil rights complaint.              We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).           This appeal period

is “mandatory and jurisdictional.”          Browder v. Dir., Dep’t of

Corr.,   434   U.S.   257,   264   (1978)   (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)); accord Bowles v. Russell,

551 U.S. 205, ___, 127 S. Ct. 2360, 2366 (2007) (“Today we make

clear that the timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”).

            The district court’s order was entered on the docket

on January 23, 2009.         The notice of appeal was filed on March

20, 2009.      Because Thomas failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                     2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3